ORDER OF SUSPENSION
The Disciplinary Board of the Supreme Court filed a formal complaint, dated February 5, 1981, against William G. Goetz charging him with violation of various provisions of the Code of Professional Responsibility. Goetz, on November 17, 1981, filed an affidavit with this Court, pursuant to Rule 12 of the Rules of Disciplinary Procedure, consenting to the imposition of discipline as this Court may direct.
It is ordered that William G. Goetz, a member of the Bar of the State of North Dakota, is hereby suspended from the practice of law in North Dakota for a period of three months. It is further ordered that Goetz shall promptly notify all clients with whom he has matters pending of this order in compliance with Rule 14 of the North Dakota Rules of Disciplinary Procedure and shall file an affidavit with this Court as required by Rule 14(d), N.D.R.D.P. This order shall become effective as of 5:00 P.M. March 1, 1982.
ERICKSTAD, C. J., and PAULSON, PEDERSON, SAND and VANDE WALLE, JJ., concur.